DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16, 2020, has been entered.
Response to Amendment
	Applicant’s amendment and remarks filed December 16, 2020, are responsive to the office action mailed September 3, 2020.  Claims 1, 3-10, 12-14, and 16-20, were previously pending.  Claims 1, 4-5, 14, and 20, have been amended, claims 3 and 19 have been cancelled, and claims 22-24 are new.  Claims 1, 4-10, 12-14, 16-18, 20, and 22-24, are therefore currently pending and considered in this office action.
Pertaining to objection to claims in the previous office action

Pertaining to rejection under 35 USC 102 in the previous office action
Claims 1, 3-10, 12-14, and 16-20, were rejected under 35 U.S.C. 102(a)(1) as being anticipated by SCHIEFFELIN (Paper No. 20200324; WO 2008/057577 A2.).  Claims 3 and 19 have been cancelled rendering moot this rejection of those claims.  The amendment has necessitated a new ground of rejection of claims 4-5, 14, 16-18, and 20.  Claims 22-24 are new.
Response to Arguments
Pertaining to rejection under 35 USC 101 in the previous office action
Applicant's arguments filed December 16, 2020, have been fully considered but they are not persuasive.  See Remarks pp.11-14.  Claims 1, 4-10, 12-14, 16-18, 20, and 22-24, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Applicant “respectfully disagrees that the claimed combination of steps can be performed in one's mind.”  Remarks p.12.  Applicant attempts to establish this position by arguing that analyzing facial attributes by measuring facial features such as the distance between two points located around a person’s eye and comparing them against a template “is not practically performed in the human mind” because the “recited steps are implemented on a processor.”  Remarks pp.12-13.  This is not persuasive because the test is not whether they happen to be claimed as being performed by a processor, but as noted by applicant, whether they “can practically be performed in the human mind.”  It is hard to imagine how people could function were they not capable of Ibid.
	Applicant makes reference to example 39 from the 2019 PEG, but essentially acknowledges that the present claims are not similar.  Where the claimed subject matter includes a neural network and a training technique for that neural network, applicant merely suggests that it was found eligible despite not claiming “specific structural details on the neural network,” and compares that to the present claims merely reciting a computing device in preamble.  These are simply not reasonably comparable.  Training a neural network for facial recognition was also discussed above in contrasting the presently claimed subject matter with activities that actually test the boundaries of the human mind.
	In argument directed to step 2A prong 2 of the 2019 PEG applicant recites certain grounds providing the basis for the determination, and simply declares that the “specification discloses features for an improved platform for facilitating the application of makeup by recommending products based on facial features of an individual, Remarks p.14. Applicant does not indicate or otherwise explain how any particularly claimed limitations or even how any particular disclosure in the specification meets the requirements for integrating the abstract idea into a practical application as explained in step 2A prong 2.  This is explained in the detailed rejection explicitly applying the 2019 PEG.  The specification provides that a facial image is analyzed, but the only definition of said analysis that can be gleaned from the disclosure as it is best understood consists of comparing data gathered from the facial image against a template or templates to determine product recommendations for matching facial features.  This is only capable of being understood as a comparison of gathered data against prestored data to deliver other prestored data that corresponds with the match.  It is only capable of being so understood because there is no other description of the “analysis.”
Pertaining to rejection under 35 USC 102 in the previous office action
Claims 1, 3-10, 12-14, and 16-20, were rejected under 35 U.S.C. 102(a)(1) as being anticipated by SCHIEFFELIN (Paper No. 20200324; WO 2008/057577 A2.).  Claims 3 and 19 have been cancelled rendering moot this rejection of those claims.  The amendment has necessitated a new ground of rejection of claims 4-5, 14, 16-18, and 20.  Claims 22-24 are new.  Applicant does not present argument pointing out disagreements with the examiner’s contentions, and does not explain how the claims avoid the previously cited reference or distinguish from them.  See e.g., 37 CFR 41.37(c)(1)(iv) …A statement which merely points out what a claim recites will not be considered an argument for separate patentability of the claim.
This rejection of claims 1, 6-10, and 12-13, is maintained.
Examiner Comment: Interpretation of References
The citations provided below are only exemplary and are not meant to be exhaustive. The Examiner reserves the right to provide further citation to support the original position without change to the original interpretation of the reference. Where a quotation of a cited paragraph has been provided, the Examiner has only provided the quotation to provide a clearer context and does not limit the citation to only the emphasized quotation. Applicant should review the entirety of the citation and document.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-10, 12-14, 16-18, 20, and 22-24, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
i.e., process, machine, manufacture, or composition of matter) (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (step 2B).  Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 189 L. Ed. 2d 296, 2014 U.S. LEXIS 4303, 110 U.S.P.Q.2D (BNA) 1976, 82 U.S.L.W. 4508, 24 Fla. L. Weekly Fed. S 870, 2014 WL 2765283 (U.S. 2014); MPEP 2106.
In the instant case claims 1, 4-10, and 12-13, are directed to a process, claims 14, 16-18, and 22, are directed to a machine, and claims 20 and 23-24 are directed to a manufacture.  All claims are therefore within statutory categories.  See MPEP 2106.03, Eligibility Step 1.
These claims also recite, inter alia,
“analyzing facial features of a facial region of an individual depicted in the image …; accessing corresponding measurement templates for the facial features, wherein each of the measurement templates specifies one or more target attributes to analyze for a corresponding facial feature, wherein the corresponding facial feature comprises eyes in the facial region, and wherein the one or more target attributes for the measurement template comprise comparison of distance measurements involving pairs of points located around a boundary of each eye; applying at least one of the measurement templates to corresponding facial features; retrieving product identifiers for the facial features corresponding to the at least one applied measurement template; generating at least one product recommendation based on the retrieved product identifiers; and displaying the at least one product recommendation on a user interface, wherein displaying the at least one product recommendation on the user interface is performed based on weight values assigned to the facial features.” Claim 1.

“analyzing facial features of a facial region of an individual depicted in the image …; accessing corresponding measurement templates for the facial features, wherein each of the measurement templates specifies one or more target attributes to analyze for a corresponding facial feature, wherein the corresponding facial feature comprises eyes in the facial region, and wherein the one or more target attributes for the measurement template comprise comparison of curvature measurements at a point on a boundary of each eye to threshold values for determining whether the eyes correspond to a first eye shape type or a second eye shape type; applying at least one of the measurement templates to corresponding facial features; retrieving product identifiers for the facial features corresponding to the at least one applied measurement template; generating at least one product recommendation based on the retrieved product identifiers; and displaying the at least one product recommendation on a user interface, wherein displaying the at least one product recommendation on the user interface is performed based on weight values assigned to the facial features.” Claim 4.

“analyzing facial features of a facial region of an individual depicted in the image …; accessing corresponding measurement templates for the facial features, wherein each of the measurement templates specifies one or more target attributes to analyze for a corresponding facial feature, wherein the one or more target attributes for the measurement template comprise comparison of a ratio between a width of each eye and a height of each eye to a threshold value for determining whether the eyes correspond to a first eye shape type or a second eye shape type; applying at least one of the measurement templates to corresponding facial features; retrieving product identifiers for the facial features corresponding to the at least one applied measurement template; generating at least one product recommendation based on the retrieved product identifiers; and displaying the at least one product recommendation on a user interface, wherein displaying the at least one product recommendation on the user interface is performed based on weight values assigned to the facial features.” Claim 5.

analyzing facial features of a facial region of an individual depicted in the image …; accessing corresponding measurement templates for the facial features, wherein each of the measurement templates specifies one or more target attributes to analyze for a corresponding facial feature, wherein the corresponding facial feature comprises lips in the facial region, and wherein the one or more target attributes for the measurement template comprise comparison of angles defined by points around the lips for determining whether the lips correspond to a first lip shape type or a second lip shape type; applying at least one of the measurement templates to corresponding facial features; retrieving product identifiers for Claim 14.

and

analyzing facial features of a facial region of an individual depicted in the image …; accessing corresponding measurement templates for the facial features, wherein each of the measurement templates specifies one or more target attributes to analyze for a corresponding facial feature, wherein the corresponding facial feature comprises lips in the facial region, and wherein the one or more target attributes for the measurement template comprise comparison of ratio of a thickness of an upper lip portion and a thickness of a lower lip portion to a threshold value for determining whether the lips correspond to a first lip shape type or a second lip shape type; applying at least one of the measurement templates to corresponding facial features; retrieving product identifiers for the facial features corresponding to the at least one applied measurement template; generating at least one product recommendation based on the retrieved product identifiers; and displaying the at least one product recommendation on a user interface, wherein displaying the at least one product recommendation on the user interface is performed based on weight values assigned to the facial features.” Claim 20.

The above limitations are all abstract, each on its own, and all together in combination they recite a more detailed abstract idea.  This is because they fall within the grouping of abstract ideas described as mental processes, including observations, evaluations, judgments, and opinions, and certain methods of organizing human activity, for example commercial interactions such as including advertising, marketing or sales activities or behaviors.  See 2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register (84 FR 50), January 7, 2019 (2019 PEG); Step 2A1.  The claims must therefore be analyzed under the second prong of the 2019 PEG, step 2A.
In order to address prong 2 (2019 PEG, Step2A2) we must identify whether there are any additional elements beyond the abstract ideas and determine whether those 2019 PEG, Step2A2, 84 FR 50.  The additional elements in the present claims are a computing device with a front-facing camera in claims 1, 4-10, and 12-13;  a front-facing camera, memory storing instructions, and a processor coupled to the memory, in claims 14, 16-18, and 22; and a non-transitory computer-readable storage medium storing instructions to be implemented by a computing device having a processor and a computing device with a front-facing camera in claims 20 and 23-24.  
These additional elements have been considered individually, in combination, and altogether as a whole together with the functions they perform, e.g., the computing device of claims 1, 4-10, and 12-13, is merely incidentally recited in preamble as the location where the method is implemented, and the camera is tangentially recited as having performed its most generic function, but the claim does not claim even the performance of that function, instead the claimed method merely recites that the camera is “monitored” and its use “detected.”  The claimed method is itself entirely abstract as directed only to the use and comparison of gathered data.  The camera recitation in claims 14, 16-18, 20, and 22-24, is the same as that in claims 1, 4-10, and 12-13, and the processor in those claims is alone broadly and generally recited as performing all steps in terms of the intended results of functionally nonspecific activities, based on instructions stored in memory.  The method performed is the same entirely abstract method discussed above.
These additional elements do not integrate the judicial exception into a practical application because they lack sufficient substance and specificity to indicate anything to which the abstract elements could be practically applied.  They do not improve the MPEP 2106.05.
	The disclosure does not describe any improvements to the functioning of a computer or to any other technology or technical field.  This improvement would further need to be identifiable as the subject matter appearing in the claims. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies technical improvements realized by the claim over the prior art. The disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  MPEP 2106.05(a).
Claim limitations can integrate a judicial exception into a practical application by implementing the judicial exception with or using it in conjunction with a particular machine or manufacture that is integral to the claim.  A general purpose computer that applies a judicial exception by use of generic computer functions does not qualify as a particular machine.  Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014); MPEP 2106.05(b),(f).  There are no particular machines or manufactures identified in the present claims.  Any claimed elements that are not abstract are identified broadly and generally as applying the method, and the method itself is described only by way of the intended functional results of unidentified activities, without reference to any particular functional acts or specific functions performed by any particularly identified machines, 
The claims do not effect the transformation or reduction of a particular article to a different state or thing.  Changing to a different state or thing means more than simply using an article or changing the location of an article.  A new or different function or use can be evidence that an article has been transformed.  Purely mental processes in which data, thoughts, impressions, or human based actions are "changed" are not considered a transformation.  MPEP 2106.05(c).
The claims do not apply or use the judicial exception in any other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  As a result the claim as a whole appears to be a drafting effort designed to monopolize the exception. MPEP 2106.05(e),(h).
As noted the camera is the only device that could potentially be considered “particular,” but the camera in these claims is not claimed as actively performing any claimed steps.  It is merely tangentially present in order to be monitored and detected by the processor or computer performing the method steps.  Even were the camera recited as actively performing the claimed step of capturing an image that would be considered insignificant extra-solution activity. See MPEP 2106.05(g).
Although the additional elements have not been found to integrate the abstract idea into a practical application the claims could still be eligible if they recite additional  2019 PEG, step 2B.
Components recited as performing functions that are well-understood, routine and conventional cannot be considered significantly more than the abstract idea.  In determining whether the recited functions are well-understood, routine and conventional activities examiner considered court decisions discussed in MPEP 2106.05(d)(II), which explain that merely using a camera or cameras to capture images as part of an overall apparatus or method was insignificant extra solution activity, well-understood, routine, and conventional.  See TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 612-613, 118 USPQ2d 1744, 1747-1748 (Fed. Cir. 2016); Digitech Image Tech., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344 (Fed. Cir. 2014);and Gaelco S.A. v. Arachnid 360, No. 2018‐1469, 2018 U.S. App. LEXIS 32082 (Fed. Cir. Nov. 13, 2018), each of which determined that merely using a camera or cameras to capture images as part of an overall apparatus or method was insignificant extra solution activity, well-understood, routine, and conventional, and/or at least insufficient to support eligibility.  It was therefore determined that the recited functions are well-understood, routine and conventional activities.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the sparse additional elements of the claim are mere props supporting instructions to implement an abstract idea or other exception on a computer. MPEP 2106.05(f).  The claims invoke computers or other machinery merely as tools to perform an abstract process.  Simply adding a general purpose computer or computer components after the fact to an abstract idea Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 2015 U.S. App. LEXIS 9721, 115 U.S.P.Q.2D (BNA) 1090 (Fed. Cir. 2015); MPEP 2106.05(f)(2). The elements are recited at a high level of generality, merely implement abstract ideas using generic computers, and fail to present a technical solution to a technical problem created by the use of the surrounding technology.  Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself.  See Ret. Capital Access Mgmt. Co. v. U.S. Bancorp, 611 Fed. Appx. 1007, 2015 U.S. App. LEXIS 14351 (Fed. Cir. 2015) (“It may be very clever; it may be very useful in a commercial context, but they are still abstract ideas,” said Circuit Judge Alan Lourie.).  MPEP 2106.05(h).
No technical problem is indicated and the claims are not directed to a technical solution to such a problem.  The method claimed is a nontechnical series of steps taken to practice an entrepreneurial activity. This conclusion is supported by applicant's disclosure, which elaborates upon the performance of the presently claimed method at length by describing the abstract ideas in great detail while only incidentally or tangentially explaining the preexisting (prior art) equipment, without identifying any technical problem that arises within said equipment and without offering a technical solution to any such problem.  It ultimately only describes the abstract idea while indicating the intention to “apply it.”  The claimed subject matter merely takes advantage of an opportunity created by computers to use them as a tool for implementing a business plan, rather than solving a problem created by the computers.  An equivalent Bilski v. Kappos, 130 S. Ct. 3218, 3245; 177 L. Ed. 2d 792, 822; 2010 U.S. LEXIS 5521, 73; 95 U.S.P.Q.20 (BNA) 1001 (2010) (citing Merges, Property Rights for Business Concepts and Patent System Reform, 14 Berkeley Tech. L. J. 577, 585 (1999)); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. Nov. 14, 2014) (“A rule holding that claims are impermissibly abstract if they are directed to an entrepreneurial objective, such as methods for increasing revenue, minimizing economic risk, or structuring commercial transactions, rather than a technological one, would comport with the guidance provided in both Alice and Bilski.” Mayer, J, concurring).
Finally, the dependent claims do not add "significantly more" to establish eligibility because they merely recite additional abstract ideas that further describe the data used in implementing the abstract idea.  A more detailed abstract idea is still abstract.  PricePlay.com, Inc. v. AOL Adver., Inc., 627 Fed. Appx. 925, 2016 U.S. App. LEXIS 611, 2016 WL 80002 (Fed. Cir. Jan. 7, 2016) (in addressing a bundle of abstract ideas stacked together during oral argument, U.S. Circuit Judge Kimberly Moore said, "All of these ideas are abstract…. It’s like you want a patent because you combined two abstract ideas and say two is better than one.").
All of the above leads to the conclusion that additional claim elements do not provide meaningful limitations to transform the claimed subject matter into significantly 2019 PEG, step 2B.  As a result the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter because they recite an abstract idea without being directed to a practical application, and they do not amount to significantly more than the abstract idea.  2019 PEG, supra.
The preceding analysis applies to all statutory categories of invention.  Accordingly, claims 1, 4-10, 12-14, 16-18, 20, and 22-24, are rejected as ineligible for patenting under 35 USC 101 based upon the same analysis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-10, and 12-13, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SCHIEFFELIN (Paper No. 20200324; WO 2008/057577 A2).
Schieffelin teaches all of the limitations of claims 1, 6-10, and 12-13, and most of the limitations of independent claims 4-5, 14, and 20.  Schieffelin discloses a method implemented in a computing device for recommending products based on facial analysis, comprising:
Regarding independent claims 1, 4-5, 14, and 20
	●	monitoring use of a front-facing camera of the computing device (claims 1, 4-5, 20; see at least Schieffelin ¶¶0025-0027, 0037.  Please note: applicant does not e.g., the camera faces the front of the person.); monitor use of the front-facing camera (claims 14; see at least Schieffelin ¶¶0025-0027, 0037.  Please note: see previous comment.); 
	●	responsive to detecting use of the front-facing camera to capture a self-portrait image, performing the steps of: analyzing facial features of a facial region of an individual depicted in the image captured by the front-facing camera (claims 1, 4-5, 14, 20; see at least Schieffelin ¶¶0004-0006 “local feature analysis,” ¶0026 “facial pattern recognition algorithm can be used to analyze the captured image”);
	●	accessing corresponding measurement templates for the facial features (claims 1, 4-5, 14, 20; see at least Schieffelin abstract “matching the image vector template of the customer with stored templates by local feature analysis template matching,” ¶¶0004-0006 “local feature analysis template matching,” ¶¶0030-0031), wherein each of the measurement templates specifies one or more target attributes to analyze for a corresponding facial feature (claims 1, 4-5, 14, 20; see at least Schieffelin abstract “matching the image vector template of the customer with stored templates by local feature analysis template matching, performing skin color/texture analysis template matching,” ¶¶0004-0006 “performing skin color/texture analysis template matching,” ¶0027 “analysis can be used to analyze … features such as the spacing between the eyes, nose shape, mouth configuration, and similar features. … color/texture and randomly formed features to form a unique skin color/texture identifier. … Facial image templates are created …. template enables the methods algorithms to operate on this data …  comparison of facial image against a facial template,” ¶0030 “skin color/texture 
	●	applying at least one of the measurement templates to corresponding facial features (claims 1, 4-5, 14, 20; see at least Schieffelin abstract, ¶¶0004-0006, 0030);
	●	retrieving product identifiers for the facial features corresponding to the at least one applied measurement template (claims 1, 4-5, 14, 20; see at least Schieffelin abstract, ¶0033, claim 1);
	●	generating at least one product recommendation based on the retrieved product identifiers (claims 1, 4-5, 14, 20; see at least Schieffelin abstract, ¶¶0004-0006, 0033); and
	●	displaying the at least one product recommendation on a user interface (claims 1, 4-5, 14, 20; see at least Schieffelin ¶¶0012, 0033 “The user interface can provide recommendations to the customer via a viewing device”), wherein displaying the at least one product recommendation on the user interface is performed based on weight values assigned to the facial features (claims 1, 14, 20; see at least Schieffelin ¶0033 “significance of each local feature, for example, mouth, nose, or eye positions…. The user interface can provide recommendations to the customer….”  Please note: significance of each facial feature is the same as weight assigned to each feature.).
Regarding independent claim 1
Schieffelin ¶0019 “the system may inquire as to …specific facial features, (e.g., eyebrow shape),” ¶0027 “Local feature analysis can be used to analyze the geometry of the face or 30 the relative distances between predefined features such as the spacing between the eyes….  comparison of facial image against a facial template …. An exemplary facial comparison algorithm uses … facial features,” ¶0028 “determine spacing of facial features in an image, for instance … between the centers of the eyes,” ¶0030 “local feature analysis template matching algorithm can compare the local feature analysis templates in the image database with each of the local feature analysis template passed forward from the image vector creation process described initially”).
Regarding dependent claims 6-10, 12-13, and 16-18
Claims 6 and 17. The method of claim 1, wherein the corresponding facial feature comprises skin in the facial region, and wherein the one or more target attributes for the measurement template comprise skin tone (claims 6, 17; see at least Schieffelin abstract, ¶¶0002, 0004-0006, 0019, 0027.  Please note: see previous comments.).
Claims 7 and 18. The method of claim 1, wherein the corresponding facial feature comprises the entire facial region, and wherein the one or more target attributes for the Schieffelin ¶¶0019, 0027.  Please note: see previous comments.).
Claim 8. The method of claim 1, wherein the corresponding facial feature comprises lips in the facial region, and wherein the one or more target attributes for the measurement template comprise a lip contour (claim 8; see at least Schieffelin ¶¶0027 “mouth configuration,” 0033.  Please note: see previous comments.).
Claim 9. The method of claim 1, wherein the corresponding facial feature comprises lips in the facial region, and wherein the one or more target attributes for the measurement template comprise a lip color (claim 9; see at least Schieffelin ¶0010.  Please note: see previous comments.).
Claim 10. The method of claim 1, wherein the corresponding facial feature comprises lips in the facial region, and wherein the one or more target attributes for the measurement template comprise a thickness of an upper lip portion and a thickness of a lower lip portion (claims 10; see at least Schieffelin ¶¶0027, 0033.  Please note: see previous comments.).
Claim 12. The method of claim 1, wherein the weight values comprise one of: predefined values or values specified by a user (claim 12; see at least Schieffelin ¶¶0011, 0014, 0033).
Claim 13. The method of claim 1, wherein the facial features comprise facial features selected by a user of the computing device (claim 13; see at least ¶¶0011, 0014, 0019).
Claim 16. The system of claim 14, wherein the corresponding facial feature comprises eyes in the facial region, and wherein the one or more target attributes for the Schieffelin ¶0019 “the system may inquire as to …specific facial features, (e.g., eyebrow shape),” ¶0027 “Local feature analysis can be used to analyze the geometry of the face or 30 the relative distances between predefined features such as the spacing between the eyes….  comparison of facial image against a facial template …. An exemplary facial comparison algorithm uses … facial features.”).  Please note: This is described in the prior art, however applicant should be aware that that the description of the information merely identifying various facial regions (e.g., “boundary of each eye”) as claimed is nonfunctional descriptive information because it has no functional role in the method.  The same or equivalent measurement template is described comprising distance measurements between points in facial regions.  Descriptive material that has no functional role in the method will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983). MPEP 2111.05. The rationale behind the printed matter cases has been extended to method claims in which an instructional limitation is added to a method known in the art.  Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See Praxair Distrib. v. Mallinckrodt Hosp. Prods. IP, 2018 U.S. App. LEXIS 12707, 2018 WL 2224150 (Fed. Cir. May 16, 2018); In re Kao, 639 F.3d 1057, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); MPEP 2111.05.).
Pertaining to system claims 14, 16-18, and 22
		Rejection of claims 14, 16-18, and 22, is based on the same rationale noted above.  In addition Schieffelin teaches:
	●	a front-facing camera (claim 14; see at least Schieffelin ¶¶0025-0027, 0037.  Please note: see previous comment concerning “front-facing”);
	●	a memory storing instructions (claim 14; see at least Schieffelin ¶¶0006, 0009, 0011); and
	●	a processor (claim 14; see at least Schieffelin ¶0037).
Pertaining to medium claims 20 and 23-24
		Rejection of claims 20 and 23-24 is based on the same rationale noted above.  In addition Schieffelin teaches a non-transitory computer-readable storage medium storing instructions to be implemented by a computing device having a processor (claim 20; see at least Schieffelin ¶¶0006, 0009, 0011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 14, 16-18, and 22, are rejected under 35 U.S.C. 103 as being unpatentable over SCHIEFFELIN (Paper No. 20200324; WO 2008/057577 A2) in view of Goto (Paper No. 20200324; Pub. No. US 2012/0044335 A1).
		Schieffelin teaches all of the above as noted in the rejection under 35 USC 102 including the subject matter of claims 16-18 and teaches, a) recommending products based on facial analysis, b) monitoring use of a front facing camera, c) accessing facial feature measurements and comparing them based on target attributes, and d) the corresponding facial feature comprises eyes in the facial region, but does not explicitly disclose wherein target attributes comprise curvature measurements at a point on a boundary of each eye or width and height ratios for determining the eyes’ correspondence with an eye shape type.  Goto also teaches a) recommending products based on facial analysis, b) monitoring use of a front facing camera, c) accessing facial feature measurements and comparing them based on target attributes, and d) the corresponding facial feature comprises eyes in the facial region, and also discloses wherein target attributes comprise curvature measurements at a point on a boundary of each eye or width and height ratios for determining the eyes’ correspondence with an eye shape type.  Goto teaches:
Regarding independent claim 4
	●	accessing corresponding measurement templates for the facial features, wherein each of the measurement templates specifies one or more target attributes to analyze for a corresponding facial feature (see rejection under 35 USC 102 above), wherein the corresponding facial feature comprises eyes in the facial region, and wherein the one or more target attributes for the measurement template comprise comparison of curvature Schieffelin ¶¶0019, 0027-0028, 0030, in view of Goto figs.19, 28-29, 40, 58-59, 73; ¶¶0216-0217 “contour” is curvature.).
Regarding independent claim 5
	●	accessing corresponding measurement templates for the facial features, wherein each of the measurement templates specifies one or more target attributes to analyze for a corresponding facial feature (see rejection under 35 USC 102 above), wherein the one or more target attributes for the measurement template comprise comparison of a ratio between a width of each eye and a height of each eye to a threshold value for determining whether the eyes correspond to a first eye shape type or a second eye shape type (claim 5; see at least Schieffelin ¶¶0019, 0027-0028, 0033 in view of Goto figs.19, 28-29, 73; ¶¶0303 and 0306 describe comparison of ratios between top to bottom and left to right measurements, and this is bookended around a discussion of eye shape in ¶0304.).
Regarding independent claim 14
	●	accessing corresponding measurement templates for the facial features, wherein each of the measurement templates specifies one or more target attributes to analyze for a corresponding facial feature (see rejection under 35 USC 102 above), wherein the corresponding facial feature comprises lips in the facial region, and wherein the one or more target attributes for the measurement template comprise comparison of angles defined by points around the lips for determining whether the lips correspond to a first Goto figs. 19-20, 44, 48, 73 (see at least Nos. 7-10, 29-37); ¶¶0248, 0250, 0270).
Regarding dependent claim 22
	●	The system of claim 14, wherein the first lip shape type corresponds to drooping lips such that corners of the mouth tilt in a downward direction; and wherein the second lip shape type corresponds to non-drooping lips (claim 22; see at least Goto figs. 44-48, 73; ¶¶0248, 0250, 0268, 0270, 0271 “optimum reference balance of lips… compares the balance of the person …and corrects the object lips to the reference balance. …processing part 39 draws a horizontal line from the center of the lips and measures whether the positions of the corners of the mouth are higher or lower than the horizontal line. If the positions of the corners of the mouth are higher than the horizontal line, the lipstick processing part 39 does not perform a correction. If the positions of the corners of the mouth are lower than the horizontal line, the lips are seen as slack and loose,” ¶0272.  Please note: the reference discloses lip measurements that would necessarily include those indicating the mouth tilting in a downward direction and those that do not tilt in a downward direction.). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention (for pre-AIA  applications) or filing (for applications filed under the AIA ) to modify the method of Schieffelin to include wherein target attributes comprise curvature measurements at a point on a boundary of each eye or width and height ratios for determining the eyes’ correspondence with an eye shape type, as taught by Goto since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately.  One i.e., generic computer and/or network hardware such as processors, servers, etc.).  In this case the areas of technical endeavor are nonetheless similar and overlapping.
Applicant has not disclosed that the added feature solves any stated problem or is for any particular purpose beyond the performance of the functions they performed separately and since each element and its function are shown in the prior art the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  It would therefore have been an obvious matter of design choice to include the feature from Goto in the method of Schieffelin.  Furthermore the combination solved no long felt need.  Incorporating cumulative known features is additionally obvious to one of ordinary skill in the art because doing so increases commercial use of a method by attracting users that previously might have chosen between one of the previously known methods.

Claims 20 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over SCHIEFFELIN (Paper No. 20200324; WO 2008/057577 A2) in view of Shen et al. (Paper No. 20200324; Patent No. US 10,446,052 B2).
		Schieffelin teaches all of the above as noted in the rejection under 35 USC 102 and teaches, a) recommending products based on facial analysis, b) monitoring use of Shen teaches a) recommending products based on facial analysis, b) monitoring use of a front facing camera, c) accessing facial feature measurements and comparing them based on target attributes, and d) the corresponding facial features comprise a mouth and lips in the facial region, and also teaches comparison of a ratio of thickness of an upper and lower lip portion to a threshold for determining lip shape type.  Shen discloses:
Regarding independent claim 20
	●	accessing corresponding measurement templates for the facial features, wherein each of the measurement templates specifies one or more target attributes to analyze for a corresponding facial feature (see rejection under 35 USC 102 above), wherein the corresponding facial feature comprises lips in the facial region, and wherein the one or more target attributes for the measurement template comprise comparison of ratio of a thickness of an upper lip portion and a thickness of a lower lip portion to a threshold value for determining whether the lips correspond to a first lip shape type or a second lip shape type (claim 20; see at least Schieffelin ¶¶0027, 0033, in view of Shen abstract “The processing unit performs calculation according to the lip feature points and a predetermined ratio between an upper lip and a lower lip,” figs. 1, 3-8; c5:47-60 (upper thin, lower thick), c6:28-39 (upper thick, lower thin).
Regarding dependent claims 23-24
Shen abstract “The processing unit performs calculation according to the lip feature points and a predetermined ratio between an upper lip and a lower lip,” figs. 1, 3-8; c5:47-60 (upper thin, lower thick), c6:28-39 (upper thick, lower thin)).
	●	The non-transitory computer-readable storage medium of claim 20, wherein the first lip shape type corresponds to a thick upper lip and the second lip shape type corresponds to a thick bottom lip (see at least Shen abstract “The processing unit performs calculation according to the lip feature points and a predetermined ratio between an upper lip and a lower lip,” figs. 1, 3-8; c5:47-60 (upper thin, lower thick), c6:28-39 (upper thick, lower thin)).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention (for pre-AIA  applications) or filing (for applications filed under the AIA ) to modify the method of Schieffelin to include comparison of a ratio of thickness of an upper and lower lip portion to a threshold for determining lip shape type, as taught by Shen since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable and would result in an improvement.  This is because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features even from a variety of technical fields into methods and systems implemented using similar technological structures (i.e., generic computer etc.).  In this case the areas of technical endeavor are nonetheless similar and overlapping.
Applicant has not disclosed that the added feature solves any stated problem or is for any particular purpose beyond the performance of the functions they performed separately and since each element and its function are shown in the prior art the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  It would therefore have been an obvious matter of design choice to include the feature from Shen in the method of Schieffelin.  Furthermore the combination solved no long felt need.  Incorporating cumulative known features is additionally obvious to one of ordinary skill in the art because doing so increases commercial use of a method by attracting users that previously might have chosen between one of the previously known methods.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	●	Wang, Patent No. US 10,929,646 B2: prior art based on Chinese priority application.  Teaches image processing based on facial recognition using measurements between points, angles, and deviations, in a coordinate system using facial features.  Discloses similar facial measurement techniques for facial recognition for imaging rather than product recommendation, but the recognition part is basically the same problem solved.
	●	Nishi et al., Patent No. US 10,799,010 B2: teaches measurements between facial features, ratios between parts and comparison against model to determine thresholds for recommendation of makeup options.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122.  The examiner can normally be reached on Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        February 27, 2021